United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 8, 2007
                   FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 06-41508
                             Summary Calendar


RICHARD CRUZ

                                          Plaintiff-Appellant

v.

DERICK WILSON

                                          Defendant-Appellee


                Appeal from the United States District Court
                for the Eastern District of Texas, Beaumont
                          USDC No. 1:04-CV-305


Before KING, DAVIS, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Richard Cruz, federal prisoner # 60692-079, appeals the district court’s
dismissal of his civil rights complaint pursuant to Bivens v. Six Unknown Named
Agents, 403 U.S. 388 (1971), in which he claimed that Special Investigative
Agent Derric Wilson retaliated against him for exercising his Fifth Amendment
right to remain silent. Cruz contends that the district court erred by granting
summary judgment because he created a genuine issue of material fact. Cruz


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41508

argues that he has demonstrated a “chronology of events” establishing that
Wilson assigned him to the prison’s Special Housing Unit (SHU) in retaliation
for exercising his right to remain silent during an interrogation. Cruz also
argues that he has demonstrated that Wilson acted with a retaliatory motive.
There is no dispute that Cruz was placed in the SHU before he exercised his
right to remain silent. Agent Wilson provided competent summary judgment
evidence establishing that Cruz remained in the SHU pending an investigation
into a conspiracy to introduce drugs into the prison and that Cruz was released
from the SHU once the investigation into his involvement ended. Cruz offered
only his personal belief as to Wilson’s motivation along with affidavits from
several other inmates, who offered no relevant, admissible testimony relating to
the investigation of Cruz. Cruz’s assertions remain too conclusional to establish
either a “chronology of events” or a retaliatory motive. See Woods v. Smith, 60
F.3d 1161, 1165 (5 Cir. 1995). Thus, Cruz has not shown that the district court
erred in granting the defendant’s motion for summary judgment and dismissing
his suit.
      Cruz also has not shown that the district court abused its discretion in
relation to discovery. See King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).
Although Cruz requested leave to conduct discovery, he did not make any
discovery requests that were denied, nor has he identified any particular
documents that he wished to obtain through discovery. Cruz’s conclusional
allegations to the contrary are insufficient to show an abuse of discretion. See
Macklin v. City of New Orleans, 293 F.3d 237, 241 (5th Cir. 2002).
      The judgment of the lower court is AFFIRMED.




                                       2